DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the paper filed October 7, 2021.  Claim 19 has been amended.  Claims 1, 3, 4, 6-18, 22, and 26-28 have been cancelled.  Claim 36 is newly added.  Claims 31-34 remain withdrawn.  Claims 19, 23-25, 29, and 36 are currently pending and under examination.

This application is a National Phase of PCT Patent Application No. PCT/IL2017/050428, filed April 6, 2017, which claims the benefit of priority of Israel Utility Patent Application No. 245059, filed April 12, 2016.

Claim Objections

Claim 23 is objected to because of the following informalities:  this claim recites “claim19” on line 1.  There should be a space inserted between “claim” and “19.”  Appropriate correction is required.

Withdrawal of Rejections:

	The rejection of claims 19 and 22-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.

	The rejection of claims 19, 22-24, 28, and 29 under 35 U.S.C. 102(a)(1) as being anticipated by Kinsey et al., is withdrawn.


New Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 23-25, 29, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19 as amended recites the term “statistically significant difference” in element (i).  This term is indefinite, because the meets and bounds of this term are unclear.  Applicant has not provided a definition for what is to be considered the threshold for a “statistically significant difference” (such as p ≤ 0.05) in either the claims or specification.  It is additionally noted that there is no accepted standard definition for this term.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19, 23-25, 29, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Atala et al. (US 2006/0253192; Published 2006 – Previously Presented), in view of Smith et al. (US 2011/0287082; Published 2011).  
With regard to claims 19 and 36, Atala et al. teach a scaffold comprising an electrospun decellularized extracellular matrix (ECM) structure (Para. 10, Line 1-3).  The decellularized structure includes organs, including a heart or pancreas (Para. 51, Line 18-21).  The electrospun decellularized matrix structure has collagen and elastin content similar to that of native tissue (Para. 220), which is interpreted as having no statistically signification difference in collagen content between the electrospun decellularized ECM and the native ECM of the organ.  It is noted that the method of measurement is not deemed to provide a limitation that alters the collagen content.  As Atala et al. teach an electrospun decellularized matrix structure that has collagen and elastin content similar to that of native tissue, and as this structure cannot be 
The structure is porous (Para. 90).  The electrospun fibers of the scaffold can have a diameter including about 300, about 350, about 600, about 750, about 800, about 850, about 900, about 950, or about 1000 nm (Para. 89).  Additionally, the electrospun fibers of the scaffold can have a diameter including about 50 nm (Para. 89).  However, Atala et al. do not teach that both large fibers with a diameter of 300-1500 nm, and thin fibers with a diameter of 30-80 nm, are present in the scaffold.  
Smith et al. teach a scaffold comprising an electrospun extracellular matrix (ECM) structure (Para. 27; 51, Line 1-2).  The structure is porous (Para. 74-75; Fig. 5.  The layer(s) of the scaffold can comprise microfibers and nanofibers, including from about 50 nm to 1600 nm, where both thinner and thicker fibers are present together in the scaffold, as measured by SEM (Para. 36, 100; Fig. 5).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Atala et al. and Smith et al., because both teach a scaffold comprising an electrospun extracellular matrix (ECM) structure.  The use of both large fibers and thin fibers together in a scaffold is known in the art as taught by Smith et al.  The use of nanofibers and microfibers together in the scaffold of Atala et al. amounts to the simple substitution of one known fiber arrangement for another, and would have been expected to predictably and successfully provide a scaffold comprising an electrospun ECM structure for use as desired.  Additionally, it would have been obvious to one of ordinary skill in the art to utilize nanofibers and microfibers with a diameter as taught by Atala et al. and Smith et al., including about 300, about 350, about 600, about 750, about 800, about 850, about 900, about 950, or about 1000 nm, and about 50 nm as 
As the scaffold as rendered obvious by the combined teachings of Atala et al. and Smith et al. cannot be separated from its properties, and as the scaffold of Atala et al. and Smith has the same components as claimed, when hydrated, the fibers of the scaffold would necessarily maintain the isotropic, porous ordered structure having a microstructure of native ECM, including as determined by any appropriate method of measurement, including by SEM.
With regard to claim 23, Atala et al. teach that the organ is human or porcine (Para. 93, Line 1-7).
With regard to claims 24 and 25, Atala et al. teach that the decellularized ECM comprises collagen type I and collagen type III, and there is no teaching that collagen type VI is present (Para. 172, 218).  
With regard to claim 29, Atala et al. teach that the scaffold can comprise an electrospun material that includes a natural biological material, a synthetic polymer, or both (Para. 54, Line 7-13), which indicates that the scaffold can be devoid of a synthetic polymer.  


Response to Arguments

In view of Applicant’s amendments, all previous rejections have been withdrawn.  Therefore, Applicant’s arguments are moot.  However, new rejections have been set forth above.  
	

Conclusion

No claims are allowable.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653